Dismissed and Memorandum Opinion filed November 8, 2007







Dismissed
and Memorandum Opinion filed November 8, 2007.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-06-00372-CR
____________
 
OMAR GARCIA,
Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the
228th District Court
Harris County, Texas
Trial Court Cause No.
1009360
 

 
M E M O R A N D U M   O P I N I O N
Appellant
entered a plea of Aguilty@ pursuant to a plea bargain to the offense of assault.  In
accordance with the terms of the agreement, the trial judge deferred
adjudication of guilt and placed appellant on community supervision for three
years.  Subsequently, the State filed a motion to adjudicate guilt.  After a
hearing, the trial court found appellant guilty and assessed punishment at
confinement for ten years.  Appellant filed a timely notice of appeal from the
judgment adjudicating guilt.




The
record reflects that appellant initially entered a plea of Anot true@ to the State=s allegations, but after evidence was
heard appellant admitted to violating the terms and conditions of his community
supervision.  On appeal, appellant claims the trial court erred in improperly
restricting his cross-examination of the State=s witness in violation of his right
of confrontation.   
Pursuant
to the version of Article 42.12, section 5(b) of the Code of Criminal Procedure
in effect at the time of the hearing[1], we do not
have jurisdiction to consider claims relating to the trial court=s determination to proceed with an
adjudication of guilt.  See Davis v. State, 195 S.W.3d 708, 710 (Tex.
Crim. App. 2006).  Accordingly, we dismiss the appeal for want of jurisdiction.
 
PER CURIAM
 
Judgment rendered and Memorandum Opinion filed
November 8, 2007.
Panel consists of Chief Justice Hedges, Justices Yates
and Frost.
Do Not Publish C Tex. R. App. P. 47.2(b).        




[1]  Tex. Code
Crim. Proc. art. 42.12 ' 5(b) has been
amended to allow review of the determination to proceed with an adjudication of
guilt.  The amendment applies to hearings conducted on or after June 15, 2007. 
Appellant=s hearing was conducted March 2-3, 2006.